IMPORTANT NOTICE TO SHAREHOLDERS Wilshire Variable Insurance Trust (the “Trust”) Balanced Fund (the “Fund”) Supplement dated September 24, 2014 to the Prospectus for the Fund (the “Prospectus”) dated May 1, 2014, as supplemented June 27, 2014, July 7, 2014 and July 22, 2014 THIS SUPPLEMENT REPLACES AND SUPERSEDES ANY CONTRARY INFORMATION CONTAINED IN THE PROSPECTUS. On September 22, 2014, the Balanced Fund was renamed the Wilshire Global Allocation Fund.All references to the Balanced Fund are hereby replaced with the Wilshire Global Allocation Fund. On September 22, 2014, the Equity Fund, Income Fund, International Equity Fund, Small Cap Fund and Socially Responsible Fund (the “Acquired Funds”) merged into the Wilshire Global Allocation Fund.All references to the Acquired Funds are hereby deleted in their entirety. The Prospectus is supplemented as follows: The following replaces the sub-section titled “Annual Fund Operating Expenses” under the section “Fees and Expenses of the Fund” on pg. 8: Annual Fund Operating Expenses* (expenses that you pay each year as a percentage of the value of your investment): Management Fees** 0.17% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.19% Acquired Fund Fees and Expenses*** 0.80% Total Annual Fund Operating Expenses 1.41% Less Fee Waiver/Expense Reimbursement**** (0.11%) Net Annual Fund Operating Expenses 1.30% * Annual Fund Operating Expenses are restated due to a change in the Fund’s allocation of underlying fund investments and the appointment of a subadviser to manage the direct fixed income investments of the Fund effective July 8, 2014. **
